Title: To Thomas Jefferson from DeWitt Clinton, 26 November 1803
From: Clinton, DeWitt
To: Jefferson, Thomas


               
                  Sir
                     
                  New York 26 Novr. 1803.
               
               I take the liberty of recalling to your mind the appointing Pierre C. Van Wyck a Commissioner of Bankruptcy vice Mr. Sandford District Atty. who has or will resign
               The enclosed papers were put into my hands by a friend for perusal—and as they disclose some extraordinary proceedings I have thought it a duty I owe to you to transmit them for your perusal at a leisure moment—In doing this I do not mean to enter into the merits of the subject or to interfere in any other shape than to solicit your application of a corrective to an evil if any should be found to exist—Mr Wolstonecraft is a Citizen of this state. 
               A certain gentleman was to leave this place yesterday Morning—He has been very active in procuring information as to his probable success for Governor at the next election—This I believe is his intention at present altho’ it is certain that if the present Govr. will consent to be a candidate he will prevail by an immense majority. Upon this subject I am sorry to inform you that I recd. a confidential letter from him mentioning his intention to decline: as this is known to nobody but one or two intimate friends and as it is of great consequence that he should not persist in this determination, I am in hopes that he may be prevailed upon to change it. Perhaps a letter from you may be of singular service 
               I am most respectfully Your most obedt servt.
               
                  DeWitt Clinton
               
            